       Case 2:19-cv-01906-GGG-DMD Document 54 Filed 07/29/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

AR FACTORING, LLC                                                           CIVIL ACTION

VERSUS                                                                      NO: 19-1906

COMMONWEALTH APPLIED SILICA                                                 SECTION: T
TECHNOLOGIES, LLC, STEVEN V.
CROSS, C. RICHARD SCALES, and
THOMAS L. BASKIN

                                            ORDER

         Before the Court is a Motion for New Trial filed by AR Factoring, LLC (“Plaintiff”). 1

C. Richard Scales (“Scales”) has filed an opposition. 2 For the following reasons, the Motion for

New Trial 3 is DENIED.

                                        BACKGROUND

         Plaintiff initiated this action alleging that Commonwealth Applied Silica Technologies,

LLC (“CAST”), acting through Steven Cross, C. Richard Scales, and Thomas Baskin, fraudulently

induced Plaintiff to enter into an agreement to purchase accounts receivable allegedly due from

NASA to CAST. 4

         On January 22, 2020, the Court dismissed Plaintiff’s claims against Baskin for lack of

personal jurisdiction. 5 On March 2, 2020, the Court entered a default judgment against CAST

based on its findings that Plaintiff established CAST as liable for breach of contract. 6 On May 5,

2020, the Court entered a default judgment against Cross based on its finding that Cross guaranteed

CAST’s obligation to repurchase the accounts receivable and failed to fulfill his obligations.7


1
  R. Doc. 52.
2
  R. Doc. 53.
3
  R. Doc. 52.
4
  R. Doc. 1.
5
  R. Doc. 26.
6
  R. Doc. 34.
7
  R. Doc. 40.

                                                1
      Case 2:19-cv-01906-GGG-DMD Document 54 Filed 07/29/21 Page 2 of 4




Finally, on October 5, 2020, the Court granted summary judgment in favor of Scales dismissing

Plaintiff’s remaining claims. 8

        Plaintiff filed a motion for new trial on November 2, 2020. Plaintiff specifically targets the

Court’s analysis pertaining to the prescription period on Plaintiff’s fraud claim against Scales, 9

arguing that the Court’s finding of a one-year prescription period instead of ten years is based on

a flawed interpretation of Lundy, 10 which “likely stems from…the untruthful claim by Scales that

he ‘never undertook any contractual obligations.’” 11 In opposition, Scales contends that Plaintiff

has failed to demonstrate any grounds for reconsideration or reversal of the Court’s ruling under

Rule 59 and, even if the Court were to consider the merits of the Motion, Plaintiff’s fraud claims

are not entitled to a ten-year limitations period under controlling Fifth Circuit precedent. 12

                                            LAW AND ANALYSIS

        Federal Rule of Civil Procedure 59 provides that the court may grant a new trial on all or

some of the issues—and to any party—(A) after a jury trial, for any reason for which a new trial

has heretofore been granted in an action at law in federal court; (B) after a nonjury trial, for any

reason for which a rehearing has heretofore been granted in a suit in equity in federal court. 13 On

a motion for new trial, the court may open the judgment if one has been entered, take additional

testimony, amend findings of fact and conclusions of law or make new ones, and direct the entry

of a new judgment. 14




8
  R. Doc. 50.
9
  R. Doc. 52.
10
   5876 57th Drive, LLC v. Lundy Enters., LLC, No. 13-5012, 2014 U.S. Dist. LEXIS 39345, at (E.D. La. Mar. 25,
2014).
11
   R. Doc. 52-1 at 3.
12
   Fed. R. Civ. P. 59.; R. Doc. 53 at 3.
13
   Fed. R. Civ. P. 59(a)(1)(A)-(B).
14
   Fed. R. Civ. P. 59(a)(2).

                                                      2
       Case 2:19-cv-01906-GGG-DMD Document 54 Filed 07/29/21 Page 3 of 4




         Plaintiff moves for a new trial citing Rule 59(a) despite the Court dismissing the claims at

issue on summary judgment. 15 Plaintiff’s motion therefore functions more as a Rule 59(e) motion

to alter or amend a judgment. 16 Such a motion challenges the correctness of the court’s finding, 17

properly invoked to correct manifest errors of law or fact or to present newly discovered

evidence. 18 Because there was no bench trial or jury trial on this matter, the Court finds Rule 59(a)

inapplicable and instead evaluates Plaintiff’s motion under Rule 59(e). Although available when

timely filed within 28 days of the judgment, Rule 59(e) should not be used to relitigate prior matters

that simply have been resolved to the movant’s dissatisfaction. 19 Moreover, such a motion cannot

be used to argue a case under a new legal theory, 20 and district courts have considerable discretion

to grant or deny a Rule 59(e) motion. 21

         In this motion, Plaintiff does not identify a change in law or present new evidence, but

instead declares that the Court adopted an “erroneous” interpretation of law relevant to the

applicable prescription period on summary judgment. 22 While noting Plaintiff’s dissatisfaction,

the Court finds no basis for amending its judgment under Rule 59(e). The instant motion repeats

an argument previously considered on summary judgment without demonstrating the need to

correct a clear error of law under Rule 59(e). The Court remains convinced that Plaintiff’s claims




15
   R. Doc. 50.
16
   Fed. R. Civ. P. 59(e).
17
   In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002).
18
   Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989); see also Benjamin Moore & Co., 318 F.3d 626, 629
(5th Cir. 2002) (holding that Rule 59(e) allows reconsideration when there are (1) an intervening change in controlling
law; (2) the availability of new evidence not previously available; (3) the need to correct a clear error of law or prevent
manifest injustice).
19
   In re Self, 172 F. Supp. 2d 813, 816 (W.D. La. 2001).
20
   Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.1990) (citing Federal Deposit Ins. Corp. v. Meyer, 781 F.2d
1260, 1268 (7th Cir. 1986)).
21
   Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1990).
22
   R. Doc. 52-1 at 4.

                                                            3
         Case 2:19-cv-01906-GGG-DMD Document 54 Filed 07/29/21 Page 4 of 4




are distinguishable from Lundy, and accordingly finds no justification for altering or amending

judgment based on the restated content of Plaintiff’s motion.

                                         CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion for New Trial is DENIED.23

                                          29th day of July, 2021.
           New Orleans, Louisiana, this ________




                                                    ___________________________________
                                                          GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




23
     R. Doc. 52.

                                                4
